Case 1:20-cv-20813-RNS Document 34 Entered on FLSD Docket 03/25/2020 Page 1 of 34



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA

                                  Civil Action No.1:20-cv-20813-RNS


  SISVEL INTERNATIONAL S.A.,
  3G LICENSING S.A.,

                          Plaintiffs,                    JURY TRIAL DEMANDED
         v.

  BLU PRODUCTS, INC.,

                          Defendant.


                   AMENDED COMPLAINT FOR PATENT INFRINGEMENT

         Plaintiffs Sisvel International S.A. and 3G Licensing S.A. (collectively, “Plaintiffs”), for

  their Amended Complaint against Defendant BLU Products, Inc. (“BLU” or “Defendant”), alleges

  the following:

                                        NATURE OF THE ACTION

         1.        This is an action for patent infringement arising under the Patent Laws of the United

  States, 35 U.S.C. § 1 et seq.

                                             THE PARTIES

         2.        Sisvel International S.A. (“Sisvel”) is an entity organized under the laws of

  Luxembourg with a place of business at 6, Avenue Marie Thérèse, 2132 Luxembourg, Grand

  Duchy of Luxembourg.

         3.        3G Licensing S.A. (“3G Licensing”) is also an entity organized under the laws of

  Luxembourg with a place of business at 6, Avenue Marie Thérèse, 2132 Luxembourg, Grand

  Duchy of Luxembourg.



                                               Page 1 of 34
Case 1:20-cv-20813-RNS Document 34 Entered on FLSD Docket 03/25/2020 Page 2 of 34




         4.      Founded in Italy in 1982, Sisvel is a world leader in fostering innovation and

  managing intellectual property. Sisvel works with its partners offering a comprehensive approach

  to patent licensing: from issuing initial calls for essential patents; facilitating discussions among

  stakeholders; developing multiparty license agreements; executing and administering licenses; to

  collecting and distributing royalties. At the same time, Sisvel actively promotes a culture of

  respect and understanding of the intellectual property and innovation ecosystem through, for

  example, its regular presence at the key consumer electronics trade fairs and intellectual property

  events, participation in policy discussions and conferences, as well as open dialogues with a

  number of government bodies, standard-setting organizations and industry associations.

         5.      In early 2016, Sisvel initiated licensing activities in North America via its U.S.

  subsidiary, Sisvel US Inc.

         6.      A subsidiary of the Sisvel Group founded in 2015, 3G Licensing, is an intellectual

  property company operating in the consumer electronics and telecommunications industry. The

  company is composed of specialists with an extensive experience in administering licensing

  programs on behalf on behalf of third-party companies and organizations.

         7.      Upon information and belief, Defendant is a corporation organized and existing

  under the laws of Florida, with its principal place of business at 10814 NW 33rd St., Building 100,

  Doral, Florida 33172.

         8.      Defendant maintains a registered agent for service of process in Florida, Bernard L.

  Egozi, at 2999 NE 191st Street, Number 407, Aventura, Florida 33180. Upon information and

  belief, Defendant sells and offers to sell products and services throughout the United States,

  including in this judicial district, and introduces products and services that enter into the stream of




                                              Page 2 of 34
Case 1:20-cv-20813-RNS Document 34 Entered on FLSD Docket 03/25/2020 Page 3 of 34



  commerce and that incorporate infringing technology knowing that they would be sold in this

  judicial district and elsewhere in the United States.

                                   JURISDICTION AND VENUE

         9.      This Court has jurisdiction over the subject matter jurisdiction of this case under

  28 U.S.C. §§ 1331 (federal question) and 1338(a) (patent law – 35 U.S.C. § 101, et seq.).

         10.     This Court has personal jurisdiction over Defendant, because Defendant has

  sufficient minimum contacts within the State of Florida and this District, pursuant to due process,

  as Defendant has purposefully availed itself of the privileges of conducting business in the State

  of Florida by regularly conducting and soliciting business within the State of Florida and within

  this District, and because Plaintiffs’ causes of action arise directly from Defendant’s business

  contacts and other activities in the State of Florida and this District. Further, this Court has

  personal jurisdiction over Defendant because it is incorporated in the State of Florida and has

  purposely availed itself of the privileges and benefits of the laws of the State of Florida.

         11.     Venue is proper in this judicial district under 28 U.S.C. § 1400(b) as Defendant is

  incorporated in the State of Florida and has a regular and established place of business in this

  District at 10814 NW 33rd St., Building 100, Doral, Florida 33172.

                                ACCUSED INSTRUMENTALITIES

         12.     Defendant makes, uses, sells and offers for sale, provides, and causes to be used,

  now and within the past six years, the Vivo Series, Grand Series, Studio Series, and Zoey Series

  of cellular devices (“Accused Instrumentalities”), among other such devices.

         13.     Defendant advertises that the Vivo Series of products are compliant with the 2G,

  3G and 4G/LTE cellular network standards (See product information for the Vivo Series of

  products, attached hereto as Exhibit 1.




                                              Page 3 of 34
Case 1:20-cv-20813-RNS Document 34 Entered on FLSD Docket 03/25/2020 Page 4 of 34



         14.     Defendant advertises that the Grand Series of products are compliant with the 2G,

  3G and 4G/LTE cellular network standards (See product information for the Grand Series of

  products, attached hereto as Exhibit 2.

         15.     Defendant advertises that the Studio Series of products are compliant with the 2G

  and 3G cellular network standards (See product information for the Studio Series of products,

  attached hereto as Exhibit 3.

         16.     Defendant advertises that the Zoey Series of products are compliant with the 2G

  and 3G cellular network standards (See product information for the Zoey Series of products,

  attached hereto as Exhibit 4.

                                            BACKGROUND

         17.     Plaintiffs are the owners by assignment of a portfolio of patents, including the

  twelve patents described in detail in the counts below (collectively, the “Asserted Patents”), that

  relate to technology for cellular communications networks, including variations or generations of

  cellular communication network technology such as, but not limited to 2G, 3G, and 4G/LTE.

         18.     Cellular communication network technology is used to provide data transmission

  across mobile cellular networks.

         19.     U.S. Patent Nos. 6,529,561 (“the ’561 patent”), 7,433,698 (“the ’698 patent”),

  8,364,196 (“the ’196 patent”), 7,751,803 (“the ’803 patent”), and 7,894,443 (“the ’443 patent”)

  were assigned to Nokia Corporation either directly from the inventors or through mergers. In 2011

  the ’561, ’698, ’196, ’803, and the ’443 patents were assigned to a trust by Nokia Corporation. On

  April 10, 2012, Sisvel obtained ownership of the ’561, ’698, ’196, ’803, and the ’443 patents.

         20.     U.S. Patent Nos. 7,274,933 (“the ’933 patent”), 7,460,868 (“the ’868 patent”),

  7,596,375 (“the ’375 patent”), 8,273,374 (“the ’374 patent”), 8,472,955 (“the ’955 patent”),

  8,948,756 (“the ’756 patent”), and 8,897,503 (“the ’503 patent”) were assigned to Research in


                                             Page 4 of 34
Case 1:20-cv-20813-RNS Document 34 Entered on FLSD Docket 03/25/2020 Page 5 of 34



  Motion Ltd. from the inventors. Research in Motion Ltd. changed its name to Blackberry, Ltd. in

  2013. On November 16, 2018, the ’933, ’868, ’375, ’374, ’955, ’756, and ’503 patents were

  assigned to Provenance Asset Group LLC from Blackberry, Ltd. On April 5, 2019, Sisvel obtained

  ownership of the ’933, ’868, ’375, ’374, ’955, ’756, and ’503 patents from Provenance Asset

  Group LLC. On July 11, 2019, Sisvel assigned the ’933, ’868, ’375, ’374, ’955, ’756, and ’503

  patents to 3G Licensing.

          21.     Sisvel and 3G Licensing are the rightful owners of the Asserted Patents and hold

  the entire right, title and interest in the Asserted Patents.

          22.     Sisvel first sent a letter to BLU on July 11, 2014, offering for BLU to license

  Sisvel’s patents essential to cellular standards including 2G and 4G/LTE. The correspondence

  identified BLU products such as Vivo and Studio products that were covered by claims of Sisvel’s

  patents. The July 11, 2014 correspondence attached a list of patents covering BLU’s products

  including the ’561 patent and the ’803 patent.

          23.     During 2015 Sisvel sent additional correspondence to BLU regarding licensing of

  Sisvel’s patents. On March 9, 2016 Sisvel sent correspondence to BLU again offering for BLU to

  license Sisvel’s patents essential to cellular standards including 2G and 4G/LTE. The March 9,

  2016 letter specifically identified the ’803 patent and the ’196 patent as patents for which BLU’s

  products required a license. Sisvel sent followup letters to BLU on June 1, 2016 and December 6,

  2016.

          24.     On March 22, 2018 Sisvel sent additional correspondence to BLU regarding

  licensing of Sisvel’s patents and referencing prior communications. The March 22, 2018 letter

  included links to Sisvel’s website, which specifically identified the ’698 patent, the ’196 patent,

  the ’803 patent, and the ’443 patent. Following the March 22, 2018 letter, Sisvel and BLU engaged




                                                Page 5 of 34
Case 1:20-cv-20813-RNS Document 34 Entered on FLSD Docket 03/25/2020 Page 6 of 34



  in an extensive correspondence through additional letters and email. Despite Sisvel’s continuous

  efforts over more than four years, BLU refused to take a license to Sisvel’s patents.

                 COUNT I – INFRINGEMENT OF U.S. PATENT NO. 6,529,561

          25.     The allegations set forth in the foregoing paragraphs 1 through 24 are incorporated

  into this First Claim for Relief.

          26.     On March 4, 2003, the ’561 patent, entitled “Data Transmission In Radio System”

  was duly and legally issued by the United States Patent and Trademark Office from a patent

  application filed on May 10, 2001, which claims priority to a PCT application filed on September

  7, 2000, and further claims priority to a foreign patent application filed on September 10, 1999.

  A true and correct copy of the ’561 patent is attached as Exhibit 5.

          27.     Plaintiff Sisvel is the assignee and owner of the right, title and interest in and to the

  ʼ561 patent, including the right to assert all causes of action arising under said patents and the right

  to any remedies for infringement of them.

          28.     The ʼ561 patent discloses a system and method that Plaintiffs believe is essential

  under the 2G cellular standard as explained in attached Exhibit 6. The 2G cellular standard is

  incorporated in the 3G and 4G LTE standards. Thus, Defendant’s Accused Instrumentalities that

  are compliant with the 2G, 3G and 4G LTE standards are necessarily infringing the ʼ561 patent.

          29.     Defendant was made aware of the ʼ561 patent and its infringement thereof by

  correspondence from Plaintiffs on July 11, 2014 as discussed in paragraph 22 above.

          30.     Defendant was made further aware of the ʼ561 patent and its infringement thereof

  at least as early as the date of filing of this Complaint.




                                               Page 6 of 34
Case 1:20-cv-20813-RNS Document 34 Entered on FLSD Docket 03/25/2020 Page 7 of 34



         31.     Upon information and belief, Defendant has and continues to directly infringe at

  least claim 10 of the ʼ561 patent by making, using, selling, importing, offering for sale, providing,

  practicing, and causing the Accused Instrumentality that infringe the patented methods.

         32.     Since July 11, 2014, when Defendants was first made aware of the ’561 patent,

  Defendant’s infringement has been, and continues to be willful.

         33.     Upon information and belief, these Accused Instrumentality are used, marketed,

  provided to, and/or used by or for the Defendant’s partners, clients, customers/subscribers and end

  users across the country and in this District.

         34.     Upon information and belief, Defendant has induced and continues to induce others

  to infringe at least claim 10 of the ’561 patent under 35 U.S.C. § 271(b) by, among other things,

  and with specific intent or willful blindness, actively aiding and abetting others to infringe,

  including, but not limited to Defendant’s partners, clients, customers/subscribers, and end users,

  whose use of the Accused Instrumentality constitutes direct infringement of at least one claim of

  the ’561 patent.

         35.     In particular, the Defendant’s actions that aid and abet others such as its partners,

  customers/subscribers, clients, and end users to infringe include advertising and distributing the

  Accused Instrumentality and providing instruction materials, training, and services regarding the

  Accused Instrumentality.

         36. Any party, including Defendant’s partners, clients, customers/subscribers, and end

  users, using the Accused Instrumentalities necessarily infringes the ʼ561 patent because the

  invention of the ʼ561 patent is required to comply with the relevant cellular standard. Defendant

  advertises the Accused Instrumentalities as compliant with the relevant cellular standard, which

  induces others to infringe the ʼ561 patent. Defendant has knowingly induced infringement since




                                              Page 7 of 34
Case 1:20-cv-20813-RNS Document 34 Entered on FLSD Docket 03/25/2020 Page 8 of 34



  at least July 11, 2014 when Defendant was first made aware of the ʼ561 patent during extensive

  correspondence with Plaintiffs as discussed in paragraphs 22-24 above.

          37.     Upon information and belief, the Defendant is liable as a contributory infringer of

  the ʼ561 patent under 35 U.S.C. § 271(c) by offering to sell, selling and importing into the United

  States the Accused Instrumentality that infringe the patented methods, to be especially made or

  adapted for use in an infringement of the ʼ561 patent. Each of the Accused Instrumentality is a

  material component for use in practicing the ʼ561 patent and is specifically made and are not a

  staple article of commerce suitable for substantial non-infringing use. In particular, each Accused

  Instrumentality is advertised to be compliant with the relevant standard and primarily used in

  compliance with that standard.

          38.     Plaintiffs have been harmed by Defendant’s infringing activities.

                COUNT II – INFRINGEMENT OF U.S. PATENT NO. 7,433,698

          39.     The allegations set forth in the foregoing paragraphs 1 through 24 are incorporated

  into this Second Claim for Relief.

          40.     On October 7, 2008, the ’698 patent, entitled “Cell Reselection Signaling Method”

  was duly and legally issued by the United States Patent and Trademark Office from Patent

  Application No. 10/181,078, which is the U.S. National Stage Application of PCT application No.

  PCT/FI01/00038, filed on January 17, 2001, which claims priority to a foreign patent application

  filed on January 17, 2000. A true and correct copy of the ’698 patent is attached as Exhibit 7.

          41.     Plaintiff Sisvel is the assignee and owner of the right, title and interest in and to the

  ʼ698 patent, including the right to assert all causes of action arising under said patents and the right

  to any remedies for infringement of them.

          42.     The ʼ698 patent discloses a system and method that Plaintiffs believe is essential

  under the 3G cellular standard as explained in attached Exhibit 8. The 3G cellular standard is


                                               Page 8 of 34
Case 1:20-cv-20813-RNS Document 34 Entered on FLSD Docket 03/25/2020 Page 9 of 34



  incorporated in the 4G LTE standard. Thus, Defendant’s Accused Instrumentalities that are

  compliant with the 3G and 4G LTE standards are necessarily infringing the ʼ698 patent.

          43.     Defendant was made aware of the ʼ698 patent and its infringement thereof by

  correspondence from Plaintiffs on March 22, 2018 as discussed in paragraph 24 above.

          44.     Defendant was made further aware of the ʼ698 patent and its infringement thereof

  at least as early as the date of filing of this Complaint.

          45.     Upon information and belief, Defendant has and continues to directly infringe at

  least claims 10 and/or 11 of the ʼ698 patent by making, using, selling, importing, offering for sale,

  providing, practicing, and causing the Accused Instrumentality that infringe the patented methods.

          46.     Since March 22, 2018, when it was first made aware of the ’698 patent, Defendant’s

  infringement has been, and continues to be willful.

          47.     Upon information and belief, these Accused Instrumentality are used, marketed,

  provided to, and/or used by or for the Defendant’s partners, clients, customers/subscribers and end

  users across the country and in this District.

          48.     Upon information and belief, Defendant has induced and continues to induce others

  to infringe at least claims 10 and/or 11 of the ’698 patent under 35 U.S.C. § 271(b) by, among

  other things, and with specific intent or willful blindness, actively aiding and abetting others to

  infringe, including, but not limited to Defendant’s partners, clients, customers/subscribers, and end

  users, whose use of the Accused Instrumentality constitutes direct infringement of at least one

  claim of the ’698 patent.

          49.     In particular, the Defendant’s actions that aid and abet others such as its partners,

  customers/subscribers, clients, and end users to infringe include advertising and distributing the




                                               Page 9 of 34
Case 1:20-cv-20813-RNS Document 34 Entered on FLSD Docket 03/25/2020 Page 10 of 34



   Accused Instrumentality and providing instruction materials, training, and services regarding the

   Accused Instrumentality.

          50. Any party, including Defendant’s partners, clients, customers/subscribers, and end

   users, using the Accused Instrumentalities necessarily infringes the ʼ698 patent because the

   invention of the ʼ698 patent is required to comply with the relevant cellular standard. Defendant

   advertises the Accused Instrumentalities as compliant with the relevant cellular standard, which

   induces others to infringe the ʼ698 patent. Defendant has knowingly induced infringement since

   at least March 22, 2018 when Defendant was first made aware of the ʼ698 patent during extensive

   correspondence with Plaintiffs as discussed in paragraphs 22-24 above.

          51.     Upon information and belief, the Defendant is liable as a contributory infringer of

   the ʼ698 patent under 35 U.S.C. § 271(c) by offering to sell, selling and importing into the United

   States the Accused Instrumentality that infringe the patented methods, to be especially made or

   adapted for use in an infringement of the ʼ698 patent. Each of the Accused Instrumentality is a

   material component for use in practicing the ʼ698 patent and is specifically made and are not a

   staple article of commerce suitable for substantial non-infringing use. In particular, each Accused

   Instrumentality is advertised to be compliant with the relevant standard and primarily used in

   compliance with that standard.

          52.     Plaintiffs have been harmed by Defendant’s infringing activities.

                COUNT III – INFRINGEMENT OF U.S. PATENT NO. 8,364,196

          53.     The allegations set forth in the foregoing paragraphs 1 through 24 are incorporated

   into this Third Claim for Relief.

          54.     On January 29, 2013, the ’196 patent, entitled “Cell Reselection Signaling Method”

   was duly and legally issued by the United States Patent and Trademark Office from a patent




                                             Page 10 of 34
Case 1:20-cv-20813-RNS Document 34 Entered on FLSD Docket 03/25/2020 Page 11 of 34



   application filed on August 19, 2008 and claims priority a foreign patent application filed on

   January 17, 2000. A true and correct copy of the ’196 patent is attached as Exhibit 9.

           55.     Plaintiff Sisvel is the assignee and owner of the right, title and interest in and to the

   ʼ196 patent, including the right to assert all causes of action arising under said patents and the right

   to any remedies for infringement of them.

           56.     The ʼ196 patent discloses a system and method that Plaintiffs believe is essential

   under the 3G cellular standard as explained in attached Exhibit 10. The 3G cellular standard is

   incorporated in the 4G LTE standard. Thus, Defendant’s Accused Instrumentalities that are

   compliant with the 3G and 4G LTE standards are necessarily infringing the ʼ196 patent.

           57.     Defendant was made aware of the ʼ196 patent and its infringement thereof by

   correspondence from Plaintiffs on March 9, 2016, as discussed in paragraph 23 above.

           58.     Defendant was made further aware of the ʼ196 patent and its infringement thereof

   at least as early as the date of filing of this Complaint.

           59.     Upon information and belief, Defendant has and continues to directly infringe at

   least claims 1, 2, 14, 17 and/or 18 of the ʼ196 patent by making, using, selling, importing, offering

   for sale, providing, practicing, and causing the Accused Instrumentality that infringe the patented

   methods.

           60.     Since March 9, 2016, when it was first made aware of the ’196 patent, Defendant’s

   infringement has been, and continues to be willful.

           61.     Upon information and belief, these Accused Instrumentality are used, marketed,

   provided to, and/or used by or for the Defendant’s partners, clients, customers/subscribers and end

   users across the country and in this District.




                                               Page 11 of 34
Case 1:20-cv-20813-RNS Document 34 Entered on FLSD Docket 03/25/2020 Page 12 of 34



            62.    Upon information and belief, Defendant has induced and continues to induce others

   to infringe at least claims 1, 2, 14, 17 and/or 18 of the ’196 patent under 35 U.S.C. § 271(b) by,

   among other things, and with specific intent or willful blindness, actively aiding and abetting

   others    to   infringe,   including,   but    not   limited   to   Defendant’s   partners,   clients,

   customers/subscribers, and end users, whose use of the Accused Instrumentality constitutes direct

   infringement of at least one claim of the ’196 patent.

            63.    In particular, the Defendant’s actions that aid and abet others such as its partners,

   customers/subscribers, clients, and end users to infringe include advertising and distributing the

   Accused Instrumentality and providing instruction materials, training, and services regarding the

   Accused Instrumentality.

            64. Any party, including Defendant’s partners, clients, customers/subscribers, and end

   users, using the Accused Instrumentalities necessarily infringes the ʼ196 patent because the

   invention of the ʼ196 patent is required to comply with the relevant cellular standard. Defendant

   advertises the Accused Instrumentalities as compliant with the relevant cellular standard, which

   induces others to infringe the ʼ196 patent. Defendant has knowingly induced infringement since

   at least March 9, 2016 when Defendant was first made aware of the ʼ196 patent during extensive

   correspondence with Plaintiffs as discussed in paragraphs 22-24 above.

            65.    Upon information and belief, the Defendant is liable as a contributory infringer of

   the ʼ196 patent under 35 U.S.C. § 271(c) by offering to sell, selling and importing into the United

   States the Accused Instrumentality that infringe the patented methods, to be especially made or

   adapted for use in an infringement of the ʼ196 patent. Each of the Accused Instrumentality is a

   material component for use in practicing the ʼ196 patent and is specifically made and are not a

   staple article of commerce suitable for substantial non-infringing use. In particular, each Accused




                                                 Page 12 of 34
Case 1:20-cv-20813-RNS Document 34 Entered on FLSD Docket 03/25/2020 Page 13 of 34



   Instrumentality is advertised to be compliant with the relevant standard and primarily used in

   compliance with that standard.

           66.     Plaintiffs have been harmed by Defendant’s infringing activities.

                 COUNT IV – INFRINGEMENT OF U.S. PATENT NO. 7,751,803

           67.     The allegations set forth in the foregoing paragraphs 1 through 24 are incorporated

   into this Fourth Claim for Relief.

           68.     On July 6, 2010, the ’803 patent, entitled “Method and Arrangement For

   Optimizing the Re-Establishment of Connections In a Cellular Radio System Supporting Real

   Time and Non-Real Time Communications” was duly and legally issued by the United States

   Patent and Trademark Office from a patent application filed on February 22, 2001 and claims

   priority to foreign patent applications filed on February 24, 2000 and March 24, 2000. A true and

   correct copy of the ’803 patent is attached as Exhibit 11.

           69.     Plaintiff Sisvel is the assignee and owner of the right, title and interest in and to the

   ʼ803 patent, including the right to assert all causes of action arising under said patents and the right

   to any remedies for infringement of them.

           70.     The ʼ803 patent discloses a system and method that Plaintiffs believe is essential

   under the 3G cellular standard as explained in attached Exhibit 12. The 3G cellular standard is

   incorporated in the 4G LTE standard. Thus, Defendant’s Accused Instrumentalities that are

   compliant with the 3G and 4G LTE standards are necessarily infringing the ʼ803 patent.

           71.     Defendant was made aware of the ʼ803 patent and its infringement thereof by

   correspondence from Plaintiffs on July 11, 2014 as discussed in paragraph 22 above.

           72.     Defendant was made further aware of the ʼ803 patent and its infringement thereof

   at least as early as the date of filing of this Complaint.




                                               Page 13 of 34
Case 1:20-cv-20813-RNS Document 34 Entered on FLSD Docket 03/25/2020 Page 14 of 34



          73.     Upon information and belief, Defendant has and continues to directly infringe at

   least claim 17 of the ʼ803 patent by making, using, selling, importing, offering for sale, providing,

   practicing, and causing the Accused Instrumentality that infringe the patented methods.

          74.     Since July 11, 2014, when it was first made aware of the ’803 patent, Defendant’s

   infringement has been, and continues to be willful.

          75.     Upon information and belief, these Accused Instrumentality are used, marketed,

   provided to, and/or used by or for the Defendant’s partners, clients, customers/subscribers and end

   users across the country and in this District.

          76.     Upon information and belief, Defendant has induced and continue to induce others

   to infringe at least claim 17 of the ’803 patent under 35 U.S.C. § 271(b) by, among other things,

   and with specific intent or willful blindness, actively aiding and abetting others to infringe,

   including, but not limited to Defendant’s partners, clients, customers/subscribers, and end users,

   whose use of the Accused Instrumentality constitutes direct infringement of at least one claim of

   the ’803 patent.

          77.     In particular, the Defendant’s actions that aid and abet others such as its partners,

   customers/subscribers, clients, and end users to infringe include advertising and distributing the

   Accused Instrumentality and providing instruction materials, training, and services regarding the

   Accused Instrumentality.

          78. Any party, including Defendant’s partners, clients, customers/subscribers, and end

   users, using the Accused Instrumentalities necessarily infringes the ’803 patent because the

   invention of the ’803 patent is required to comply with the relevant cellular standard. Defendant

   advertises the Accused Instrumentalities as compliant with the relevant cellular standard, which

   induces others to infringe the ’803 patent. Defendant has knowingly induced infringement since




                                               Page 14 of 34
Case 1:20-cv-20813-RNS Document 34 Entered on FLSD Docket 03/25/2020 Page 15 of 34



   at least July 11, 2014 when Defendant was first made aware of the ’803 patent during extensive

   correspondence with Plaintiffs as discussed in paragraphs 22-24 above.

           79.     Upon information and belief, the Defendant is liable as a contributory infringer of

   the ʼ803 patent under 35 U.S.C. § 271(c) by offering to sell, selling and importing into the United

   States the Accused Instrumentality that infringe the patented methods, to be especially made or

   adapted for use in an infringement of the ʼ803 patent. Each of the Accused Instrumentality is a

   material component for use in practicing the ʼ803 patent and is specifically made and are not a

   staple article of commerce suitable for substantial non-infringing use. In particular, each Accused

   Instrumentality is advertised to be compliant with the relevant standard and primarily used in

   compliance with that standard.

           80.     Plaintiffs have been harmed by Defendant’s infringing activities.

                 COUNT V – INFRINGEMENT OF U.S. PATENT NO. 7,894,443

           81.     The allegations set forth in the foregoing paragraphs 1 through 24 are incorporated

   into this Fifth Claim for Relief.

           82.     On February 22, 2011, the ’443 patent, entitled “Radio Link Control

   Unacknowledged Mode Header Optimization” was duly and legally issued by the United States

   Patent and Trademark Office from a patent application filed on August 23, 2006, and claims

   priority to provisional patent application No. 60/710,193 filed on August 23, 2005. A true and

   correct copy of the ’443 patent is attached as Exhibit 13.

           83.     Plaintiff Sisvel is the assignee and owner of the right, title and interest in and to the

   ʼ443 patent, including the right to assert all causes of action arising under said patents and the right

   to any remedies for infringement of them.

           84.     The ʼ443 patent discloses a system and method that Plaintiffs believe is essential

   under the 3G cellular standard as explained in attached Exhibit 14. The 3G cellular standard is


                                               Page 15 of 34
Case 1:20-cv-20813-RNS Document 34 Entered on FLSD Docket 03/25/2020 Page 16 of 34



   incorporated in the 4G LTE standard. Thus, Defendant’s Accused Instrumentalities that are

   compliant with the 3G and 4G LTE standards are necessarily infringing the ʼ443 patent.

           85.     Defendant was made aware of the ʼ443 patent and its infringement thereof by

   correspondence from Plaintiffs on March 22, 2018, as discussed in paragraph 24.

           86.     Defendant was made further aware of the ʼ443 patent and its infringement thereof

   at least as early as the date of filing of this Complaint.

           87.     Upon information and belief, Defendant has and continues to directly infringe at

   least claim 16 of the ʼ443 patent by making, using, selling, importing, offering for sale, providing,

   practicing, and causing the Accused Instrumentality that infringe the patented methods.

           88.     Since March 22, 2018, when it was first made aware of the ’443 patent, Defendant’s

   infringement has been, and continues to be willful.

           89.     Upon information and belief, these Accused Instrumentality are used, marketed,

   provided to, and/or used by or for the Defendant’s partners, clients, customers/subscribers and end

   users across the country and in this District.

           90.     Upon information and belief, Defendant has induced and continues to induce others

   to infringe at least claim 16 of the ’443 patent under 35 U.S.C. § 271(b) by, among other things,

   and with specific intent or willful blindness, actively aiding and abetting others to infringe,

   including, but not limited to Defendant’s partners, clients, customers/subscribers, and end users,

   whose use of the Accused Instrumentality constitutes direct infringement of at least one claim of

   the ’443 patent.

           91.     In particular, the Defendant’s actions that aid and abet others such as its partners,

   customers/subscribers, clients, and end users to infringe include advertising and distributing the




                                               Page 16 of 34
Case 1:20-cv-20813-RNS Document 34 Entered on FLSD Docket 03/25/2020 Page 17 of 34



   Accused Instrumentality and providing instruction materials, training, and services regarding the

   Accused Instrumentality.

          92. Any party, including Defendant’s partners, clients, customers/subscribers, and end

   users, using the Accused Instrumentalities necessarily infringes the ʼ443 patent because the

   invention of the ʼ443 patent is required to comply with the relevant cellular standard. Defendant

   advertises the Accused Instrumentalities as compliant with the relevant cellular standard, which

   induces others to infringe the ʼ443 patent. Defendant has knowingly induced infringement since

   at least March 22, 2018 when Defendant was first made aware of the ʼ443 patent during extensive

   correspondence with Plaintiffs as discussed in paragraphs 22-24 above.

          93.     Upon information and belief, the Defendant is liable as a contributory infringer of

   the ʼ443 patent under 35 U.S.C. § 271(c) by offering to sell, selling and importing into the United

   States the Accused Instrumentality that infringe the patented methods, to be especially made or

   adapted for use in an infringement of the ʼ443 patent. Each of the Accused Instrumentality is a

   material component for use in practicing the ʼ443 patent and is specifically made and are not a

   staple article of commerce suitable for substantial non-infringing use. In particular, each Accused

   Instrumentality is advertised to be compliant with the relevant standard and primarily used in

   compliance with that standard.

          94.     Plaintiffs have been harmed by Defendant’s infringing activities.

                COUNT VI – INFRINGEMENT OF U.S. PATENT NO. 7,274,933

          95. The allegations set forth in the foregoing paragraphs 1 through 24 are incorporated into

   this Sixth Claim for Relief.

          96.     On September 25, 2007, the ’933 patent, entitled “Home Network Name Displaying

   Methods and Apparatus For Multiple Home Networks” was duly and legally issued by the United

   States Patent and Trademark Office from a patent application filed on September 2, 2004, and


                                             Page 17 of 34
Case 1:20-cv-20813-RNS Document 34 Entered on FLSD Docket 03/25/2020 Page 18 of 34



   claims priority to a foreign patent application filed on September 3, 2004. A true and correct copy

   of the ’933 patent is attached as Exhibit 15.

          97.     Plaintiff 3G Licensing is the assignee and owner of the right, title and interest in

   and to the ’933 patent, including the right to assert all causes of action arising under said patents

   and the right to any remedies for infringement of them.

          98.     The ʼ933 patent discloses a system and method that Plaintiffs believe is essential

   under the 4G LTE cellular standard as explained in attached Exhibit 16. Thus, Defendant’s

   Accused Instrumentalities that are compliant with the 4G LTE standard are necessarily infringing

   the ʼ933 patent.

          99.     Defendant was made aware of the ’933 patent and its infringement thereof at least

   as early as the date of filing of this Complaint.

          100.    Upon information and belief, Defendant has and continues to directly infringe at

   least claims 1, 6, and/or 19 of the ’933 patent by making, using, selling, importing, offering for

   sale, providing, practicing, and causing the Accused Instrumentality that infringe the patented

   methods.

          101.    Specifically, the Accused Instrumentalities display a network name as shown in

   attached Exhibit 17.

          102.    Upon information and belief, these Accused Instrumentality are used, marketed,

   provided to, and/or used by or for the Defendant’s partners, clients, customers/subscribers and end

   users across the country and in this District.

          103.    Upon information and belief, Defendant has induced and continues to induce others

   to infringe at least claims 1, 6, and/or 19 of the ’933 patent under 35 U.S.C. § 271(b) by, among

   other things, and with specific intent or willful blindness, actively aiding and abetting others to




                                               Page 18 of 34
Case 1:20-cv-20813-RNS Document 34 Entered on FLSD Docket 03/25/2020 Page 19 of 34



   infringe, including, but not limited to Defendant’s partners, clients, customers/subscribers, and end

   users, whose use of the Accused Instrumentality constitutes direct infringement of at least one

   claim of the ’933 patent.

          104.    In particular, the Defendant’s actions that aid and abet others such as its partners,

   customers/subscribers, clients, and end users to infringe include advertising and distributing the

   Accused Instrumentality and providing instruction materials, training, and services regarding the

   Accused Instrumentality.

          105.    Any party, including Defendant’s partners, clients, customers/subscribers, and end

   users, using the Accused Instrumentalities necessarily infringes the ʼ933 patent because the

   invention of the ʼ933 patent is required to comply with the relevant cellular standard. Defendant

   advertises its Accused Instrumentalities as compliant with the relevant the cellular standard, which

   induces others to infringe the ʼ933 patent. Defendant has knowingly induced infringement since

   at least the filing of this complaint, when Defendant was first made aware of the ʼ933 patent.

          106.    Upon information and belief, the Defendant is liable as a contributory infringer of

   the ’933 patent under 35 U.S.C. § 271(c) by offering to sell, selling and importing into the United

   States the Accused Instrumentality that infringe the patented methods, to be especially made or

   adapted for use in an infringement of the ’933 patent. Each of the Accused Instrumentality is a

   material component for use in practicing the ’933 patent and is specifically made and are not a

   staple article of commerce suitable for substantial non-infringing use. In particular, each Accused

   Instrumentality is advertised to be compliant with the relevant standard and primarily used in

   compliance with that standard.

          107.    Plaintiffs have been harmed by Defendant’s infringing activities.




                                              Page 19 of 34
Case 1:20-cv-20813-RNS Document 34 Entered on FLSD Docket 03/25/2020 Page 20 of 34



                 COUNT VII – INFRINGEMENT OF U.S. PATENT NO. 7,460,868

          108.    The allegations set forth in the foregoing paragraphs 1 through 24 are incorporated

   into this Seventh Claim for Relief.

          109.    On December 2, 2008, the ’868 patent, entitled “Home Network Name Displaying

   Methods and Apparatus For Multiple Home Networks” was duly and legally issued by the United

   States Patent and Trademark Office from a patent application filed on August 3, 2007, and claims

   priority to a foreign patent application filed on September 3, 2003. A true and correct copy of the

   ’868 patent is attached as Exhibit 18.

          110.    Plaintiff 3G Licensing is the assignee and owner of the right, title and interest in

   and to the ’868 patent, including the right to assert all causes of action arising under said patents

   and the right to any remedies for infringement of them.

          111.    The ʼ868 patent discloses a system and method that Plaintiffs believe is essential

   under the 4G LTE cellular standard as explained in attached Exhibit 19. Thus, Defendant’s

   Accused Instrumentalities that are compliant with the 4G LTE standard are necessarily infringing

   the ʼ868 patent.

          112.    Defendant was made aware of the ’868 patent and its infringement thereof at least

   as early as the date of filing of this Complaint.

          113.    Upon information and belief, Defendant has and continues to directly infringe at

   least claims 1, 6, 7, and/or 11 of the ’868 patent by making, using, selling, importing, offering for

   sale, providing, practicing, and causing the Accused Instrumentality that infringe the patented

   methods.

          114.    Specifically, the Accused Instrumentalities display a network name as shown in

   attached Exhibit 17.




                                               Page 20 of 34
Case 1:20-cv-20813-RNS Document 34 Entered on FLSD Docket 03/25/2020 Page 21 of 34



          115.    Upon information and belief, these Accused Instrumentality are used, marketed,

   provided to, and/or used by or for the Defendant’s partners, clients, customers/subscribers and end

   users across the country and in this District.

          116.    Upon information and belief, Defendant has induced and continues to induce others

   to infringe at least claims 1, 6, 7, and/or 11 of the ’868 patent under 35 U.S.C. § 271(b) by, among

   other things, and with specific intent or willful blindness, actively aiding and abetting others to

   infringe, including, but not limited to Defendant’s partners, clients, customers/subscribers, and end

   users, whose use of the Accused Instrumentality constitutes direct infringement of at least one

   claim of the ’868 patent.

          117.    In particular, the Defendant’s actions that aid and abet others such as its partners,

   customers/subscribers, clients, and end users to infringe include advertising and distributing the

   Accused Instrumentality and providing instruction materials, training, and services regarding the

   Accused Instrumentality.

          118.    Any party, including Defendant’s partners, clients, customers/subscribers, and end

   users, using the Accused Instrumentalities necessarily infringes the ʼ868 patent because the

   invention of the ʼ868 patent is required to comply with the relevant cellular standard. Defendant

   advertises its Accused Instrumentalities as compliant with the relevant the cellular standard, which

   induces others to infringe the ʼ868 patent. Defendant has knowingly induced infringement since

   at least the filing of this complaint, when Defendant was first made aware of the ʼ868 patent.

          119.    Upon information and belief, the Defendant is liable as a contributory infringer of

   the ’868 patent under 35 U.S.C. § 271(c) by offering to sell, selling and importing into the United

   States the Accused Instrumentality that infringe the patented methods, to be especially made or

   adapted for use in an infringement of the ’868 patent. Each of the Accused Instrumentality is a




                                               Page 21 of 34
Case 1:20-cv-20813-RNS Document 34 Entered on FLSD Docket 03/25/2020 Page 22 of 34



   material component for use in practicing the ’868 patent and is specifically made and are not a

   staple article of commerce suitable for substantial non-infringing use. In particular, each Accused

   Instrumentality is advertised to be compliant with the relevant standard and primarily used in

   compliance with that standard.

          120.    Plaintiffs have been harmed by Defendant’s infringing activities.

                 COUNT VIII – INFRINGEMENT OF U.S. PATENT NO. 7,596,375

          121.    The allegations set forth in the foregoing paragraphs 1 through 24 are incorporated

   into this Eighth Claim for Relief.

          122.    On September 29, 2009, the ’375 patent, entitled “Home Network Name Displaying

   Methods and Apparatus For Multiple Home Networks” was duly and legally issued by the United

   States Patent and Trademark Office from a patent application filed on September 22, 2008, and

   claims priority to a foreign patent application filed on September 3, 2003. A true and correct copy

   of the ’375 patent is attached as Exhibit 20.

          123.    Plaintiff 3G Licensing is the assignee and owner of the right, title and interest in

   and to the ’375 patent, including the right to assert all causes of action arising under said patents

   and the right to any remedies for infringement of them.

          124.    The ʼ375 patent discloses a system and method that Plaintiffs believe is essential

   under the 4G LTE cellular standard as explained in attached Exhibit 21. Thus, Defendant’s

   Accused Instrumentalities that are compliant with the 4G LTE standard are necessarily infringing

   the ʼ375 patent.

          125.    Defendant was made aware of the ’375 patent and its infringement thereof at least

   as early as the date of filing of this Complaint.

          126.    Upon information and belief, Defendant has and continues to directly infringe at

   least claims 1, 4, 5, 7, 9, 12, and/or 15 of the ’375 patent by making, using, selling, importing,


                                               Page 22 of 34
Case 1:20-cv-20813-RNS Document 34 Entered on FLSD Docket 03/25/2020 Page 23 of 34



   offering for sale, providing, practicing, and causing the Accused Instrumentality that infringe the

   patented methods.

            127.    Specifically, the Accused Instrumentalities display a network name as shown in

   attached Exhibit 17.

            128.    Upon information and belief, these Accused Instrumentality are used, marketed,

   provided to, and/or used by or for the Defendant’s partners, clients, customers/subscribers and end

   users across the country and in this District.

            129.    Upon information and belief, Defendant has induced and continues to induce others

   to infringe at least claims 1, 4, 5, 7, 9, 12, and/or 15 of the ’375 patent under 35 U.S.C. § 271(b)

   by, among other things, and with specific intent or willful blindness, actively aiding and abetting

   others    to    infringe,   including,   but    not   limited   to   Defendant’s   partners,   clients,

   customers/subscribers, and end users, whose use of the Accused Instrumentality constitutes direct

   infringement of at least one claim of the ’375 patent.

            130.    In particular, the Defendant’s actions that aid and abet others such as its partners,

   customers/subscribers, clients, and end users to infringe include advertising and distributing the

   Accused Instrumentality and providing instruction materials, training, and services regarding the

   Accused Instrumentality.

            131.    Any party, including Defendant’s partners, clients, customers/subscribers, and end

   users, using the Accused Instrumentalities necessarily infringes the ʼ375 patent because the

   invention of the ʼ375 patent is required to comply with the relevant cellular standard. Defendant

   advertises its Accused Instrumentalities as compliant with the relevant the cellular standard, which

   induces others to infringe the ʼ375 patent. Defendant has knowingly induced infringement since

   at least the filing of this complaint, when Defendant was first made aware of the ʼ375 patent.




                                                  Page 23 of 34
Case 1:20-cv-20813-RNS Document 34 Entered on FLSD Docket 03/25/2020 Page 24 of 34



          132.    Upon information and belief, the Defendant is liable as a contributory infringer of

   the ’375 patent under 35 U.S.C. § 271(c) by offering to sell, selling and importing into the United

   States the Accused Instrumentality that infringe the patented methods, to be especially made or

   adapted for use in an infringement of the ’375 patent. Each of the Accused Instrumentality is a

   material component for use in practicing the ’375 patent and is specifically made and are not a

   staple article of commerce suitable for substantial non-infringing use. In particular, each Accused

   Instrumentality is advertised to be compliant with the relevant standard and primarily used in

   compliance with that standard.

          133.    Plaintiffs have been harmed by Defendant’s infringing activities.

                 COUNT IX – INFRINGEMENT OF U.S. PATENT NO. 8,275,374

          134.    The allegations set forth in the foregoing paragraphs 1 through 24 are incorporated

   into this Ninth Claim for Relief.

          135.    On September 25, 2012, the ’374 patent, entitled “Home Network Name Displaying

   Methods and Apparatus For Multiple Home Networks” was duly and legally issued by the United

   States Patent and Trademark Office from a patent application filed on August 26, 2009, and claims

   priority to a foreign patent application filed on September 3, 2003. A true and correct copy of the

   ’374 patent is attached as Exhibit 22.

          136.    Plaintiff 3G Licensing is the assignee and owner of the right, title and interest in

   and to the ’374 patent, including the right to assert all causes of action arising under said patents

   and the right to any remedies for infringement of them.

          137.    The ʼ374 patent discloses a system and method that Plaintiffs believe is essential

   under the 4G LTE cellular standard as explained in attached Exhibit 23. Thus, Defendant’s

   Accused Instrumentalities that are compliant with the 4G LTE standard are necessarily infringing

   the ʼ374 patent.


                                              Page 24 of 34
Case 1:20-cv-20813-RNS Document 34 Entered on FLSD Docket 03/25/2020 Page 25 of 34



           138.    Defendant was made aware of the ’374 patent and its infringement thereof at least

   as early as the date of filing of this Complaint.

           139.    Upon information and belief, Defendant has and continues to directly infringe at

   least claims 1, 2, 5, 10, 11, 14, 19, 21, 23, 25, 27, 29, 31, and/or 32 of the ’374 patent by making,

   using, selling, importing, offering for sale, providing, practicing, and causing the Accused

   Instrumentality that infringe the patented methods.

           140.    Specifically, the Accused Instrumentalities display a network name as shown in

   attached Exhibit 17.

           141.    Upon information and belief, these Accused Instrumentality are used, marketed,

   provided to, and/or used by or for the Defendant’s partners, clients, customers/subscribers and end

   users across the country and in this District.

           142.    Upon information and belief, Defendant has induced and continues to induce others

   to infringe at least claims 1, 2, 5, 10, 11, 14, 19, 21, 23, 25, 27, 29, 31, and/or 32 of the ’374 patent

   under 35 U.S.C. § 271(b) by, among other things, and with specific intent or willful blindness,

   actively aiding and abetting others to infringe, including, but not limited to Defendant’s partners,

   clients, customers/subscribers, and end users, whose use of the Accused Instrumentality constitutes

   direct infringement of at least one claim of the ’374 patent.

           143.    In particular, the Defendant’s actions that aid and abet others such as its partners,

   customers/subscribers, clients, and end users to infringe include advertising and distributing the

   Accused Instrumentality and providing instruction materials, training, and services regarding the

   Accused Instrumentality.

           144.    Any party, including Defendant’s partners, clients, customers/subscribers, and end

   users, using the Accused Instrumentalities necessarily infringes the ʼ374 patent because the




                                                Page 25 of 34
Case 1:20-cv-20813-RNS Document 34 Entered on FLSD Docket 03/25/2020 Page 26 of 34



   invention of the ʼ374 patent is required to comply with the relevant cellular standard. Defendant

   advertises its Accused Instrumentalities as compliant with the relevant the cellular standard, which

   induces others to infringe the ʼ374 patent. Defendant has knowingly induced infringement since

   at least the filing of this complaint, when Defendant was first made aware of the ʼ374 patent.

          145.    Upon information and belief, the Defendant is liable as a contributory infringer of

   the ’374 patent under 35 U.S.C. § 271(c) by offering to sell, selling and importing into the United

   States the Accused Instrumentality that infringe the patented methods, to be especially made or

   adapted for use in an infringement of the ’374 patent. Each of the Accused Instrumentality is a

   material component for use in practicing the ’374 patent and is specifically made and are not a

   staple article of commerce suitable for substantial non-infringing use. In particular, each Accused

   Instrumentality is advertised to be compliant with the relevant standard and primarily used in

   compliance with that standard.

          146.    Plaintiffs have been harmed by Defendant’s infringing activities.

                 COUNT X – INFRINGEMENT OF U.S. PATENT NO. 8,472,955

          147.    The allegations set forth in the foregoing paragraphs 1 through 24 are incorporated

   into this Tenth Claim for Relief.

          148.    On June 25, 2013, the ’955 patent, entitled “Network Selection Methods and

   Apparatus with Multiple Home Networks” was duly and legally issued by the United States Patent

   and Trademark Office from a patent application filed on July 3, 2012, and claims priority to a

   foreign patent application filed on September 3, 2003. A true and correct copy of the ’955 patent

   is attached as Exhibit 24.

          149.    Plaintiff 3G Licensing is the assignee and owner of the right, title and interest in

   and to the ’955 patent, including the right to assert all causes of action arising under said patents

   and the right to any remedies for infringement of them.


                                              Page 26 of 34
Case 1:20-cv-20813-RNS Document 34 Entered on FLSD Docket 03/25/2020 Page 27 of 34



           150.    The ʼ955 patent discloses a system and method that Plaintiffs believe is essential

   under the 4G LTE cellular standard as explained in attached Exhibit 25. Thus, Defendant’s

   Accused Instrumentalities that are compliant with the 4G LTE standard are necessarily infringing

   the ʼ955 patent.

           151.    Defendant was made aware of the ’955 patent and its infringement thereof at least

   as early as the date of filing of this Complaint.

           152.    Upon information and belief, Defendant has and continues to directly infringe at

   least claims 1, 2, 3, 10, 12, 13, 14, and/or 20 of the ’955 patent by making, using, selling, importing,

   offering for sale, providing, practicing, and causing the Accused Instrumentality that infringe the

   patented methods.

           153.    Specifically, the Accused Instrumentalities display a network name as shown in

   attached Exhibit 17.

           154.    Upon information and belief, these Accused Instrumentality are used, marketed,

   provided to, and/or used by or for the Defendant’s partners, clients, customers/subscribers and end

   users across the country and in this District.

           155.    Upon information and belief, Defendant has induced and continues to induce others

   to infringe at least claims 1, 2, 3, 10, 12, 13, 14, and/or 20 of the ’955 patent under 35 U.S.C.

   § 271(b) by, among other things, and with specific intent or willful blindness, actively aiding and

   abetting others to infringe, including, but not limited to Defendant’s partners, clients,

   customers/subscribers, and end users, whose use of the Accused Instrumentality constitutes direct

   infringement of at least one claim of the ’955 patent.

           156.    In particular, the Defendant’s actions that aid and abet others such as its partners,

   customers/subscribers, clients, and end users to infringe include advertising and distributing the




                                               Page 27 of 34
Case 1:20-cv-20813-RNS Document 34 Entered on FLSD Docket 03/25/2020 Page 28 of 34



   Accused Instrumentality and providing instruction materials, training, and services regarding the

   Accused Instrumentality.

          157.    Any party, including Defendant’s partners, clients, customers/subscribers, and end

   users, using the Accused Instrumentalities necessarily infringes the ʼ955 patent because the

   invention of the ʼ955 patent is required to comply with the relevant cellular standard. Defendant

   advertises its Accused Instrumentalities as compliant with the relevant the cellular standard, which

   induces others to infringe the ʼ955 patent. Defendant has knowingly induced infringement since

   at least the filing of this complaint, when Defendant was first made aware of the ʼ955 patent.

          158.    Upon information and belief, the Defendant is liable as a contributory infringer of

   the ’955 patent under 35 U.S.C. § 271(c) by offering to sell, selling and importing into the United

   States the Accused Instrumentality that infringe the patented methods, to be especially made or

   adapted for use in an infringement of the ’955 patent. Each of the Accused Instrumentality is a

   material component for use in practicing the ’955 patent and is specifically made and are not a

   staple article of commerce suitable for substantial non-infringing use. In particular, each Accused

   Instrumentality is advertised to be compliant with the relevant standard and primarily used in

   compliance with that standard.

          159.    Plaintiffs have been harmed by Defendant’s infringing activities.

                 COUNT XI – INFRINGEMENT OF U.S. PATENT NO. 8,948,756

          160.    The allegations set forth in the foregoing paragraphs 1 through 24 are incorporated

   into this Eleventh Claim for Relief.

          161.    On February 3, 2015, the ’756 patent, entitled “Home Network Name Displaying

   Methods and Apparatus For Multiple Home Networks” was duly and legally issued by the United

   States Patent and Trademark Office from a patent application filed on June 13, 2013, and claims




                                             Page 28 of 34
Case 1:20-cv-20813-RNS Document 34 Entered on FLSD Docket 03/25/2020 Page 29 of 34



   priority to a foreign patent application filed on September 3, 2003. A true and correct copy of the

   ’756 patent is attached as Exhibit 26.

          162.    Plaintiff 3G Licensing is the assignee and owner of the right, title and interest in

   and to the ’756 patent, including the right to assert all causes of action arising under said patents

   and the right to any remedies for infringement of them.

          163.    The ʼ756 patent discloses a system and method that Plaintiffs believe is essential

   under the 4G LTE cellular standard as explained in attached Exhibit 27. Thus, Defendant’s

   Accused Instrumentalities that are compliant with the 4G LTE standard are necessarily infringing

   the ʼ756 patent.

          164.    Defendant was made aware of the ’756 patent and its infringement thereof at least

   as early as the date of filing of this Complaint.

          165.    Upon information and belief, Defendant has and continues to directly infringe at

   least claims 1, 4, 5, 6, 8, 10, 12, 15, 16, 17, 19, and/or 20 of the ’756 patent by making, using,

   selling, importing, offering for sale, providing, practicing, and causing the Accused

   Instrumentality that infringe the patented methods.

          166.    Specifically, the Accused Instrumentalities display a network name as shown in

   attached Exhibit 17.

          167.    Upon information and belief, these Accused Instrumentality are used, marketed,

   provided to, and/or used by or for the Defendant’s partners, clients, customers/subscribers and end

   users across the country and in this District.

          168.    Upon information and belief, Defendant has induced and continues to induce others

   to infringe at least claims 1, 4, 5, 6, 8, 10, 12, 15, 16, 17, 19, and/or 20 of the ’756 patent under

   35 U.S.C. § 271(b) by, among other things, and with specific intent or willful blindness, actively




                                               Page 29 of 34
Case 1:20-cv-20813-RNS Document 34 Entered on FLSD Docket 03/25/2020 Page 30 of 34



   aiding and abetting others to infringe, including, but not limited to Defendant’s partners, clients,

   customers/subscribers, and end users, whose use of the Accused Instrumentality constitutes direct

   infringement of at least one claim of the ’756 patent.

          169.    In particular, the Defendant’s actions that aid and abet others such as its partners,

   customers/subscribers, clients, and end users to infringe include advertising and distributing the

   Accused Instrumentality and providing instruction materials, training, and services regarding the

   Accused Instrumentality.

          170.    Any party, including Defendant’s partners, clients, customers/subscribers, and end

   users, using the Accused Instrumentalities necessarily infringes the ʼ756 patent because the

   invention of the ʼ756 patent is required to comply with the relevant cellular standard. Defendant

   advertises its Accused Instrumentalities as compliant with the relevant the cellular standard, which

   induces others to infringe the ʼ756 patent. Defendant has knowingly induced infringement since

   at least the filing of this complaint, when Defendant was first made aware of the ʼ756 patent.

          171.    Upon information and belief, the Defendant is liable as a contributory infringer of

   the ’756 patent under 35 U.S.C. § 271(c) by offering to sell, selling and importing into the United

   States the Accused Instrumentality that infringe the patented methods, to be especially made or

   adapted for use in an infringement of the ’756 patent. Each of the Accused Instrumentality is a

   material component for use in practicing the ’756 patent and is specifically made and are not a

   staple article of commerce suitable for substantial non-infringing use. In particular, each Accused

   Instrumentality is advertised to be compliant with the relevant standard and primarily used in

   compliance with that standard.

          172.    Plaintiffs have been harmed by Defendant’s infringing activities.




                                             Page 30 of 34
Case 1:20-cv-20813-RNS Document 34 Entered on FLSD Docket 03/25/2020 Page 31 of 34



                 COUNT XII – INFRINGEMENT OF U.S. PATENT NO. 8,879,503

          173.    The allegations set forth in the foregoing paragraphs 1 through 24 are incorporated

   into this Twelfth Claim for Relief.

          174.    On November 4, 2014, the ’503 patent, entitled “Voice Service in Evolved Packet

   System” was duly and legally issued by the United States Patent and Trademark Office from a

   patent application filed on September 26, 2011, and claims priority to a provisional patent

   application filed on June 3, 2009. A true and correct copy of the ’503 patent is attached as Exhibit

   28.

          175.    Plaintiff 3G Licensing is the assignee and owner of the right, title and interest in

   and to the ’503 patent, including the right to assert all causes of action arising under said patents

   and the right to any remedies for infringement of them.

          176.    The ʼ503 patent discloses a system and method that Plaintiffs believe is essential

   under the 4G LTE cellular standard as explained in attached Exhibit 29. Thus, Defendant’s

   Accused Instrumentalities that are compliant with the 4G LTE standard are necessarily infringing

   the ʼ503 patent.

          177.    Defendant was made aware of the ’503 patent and its infringement thereof at least

   as early as the date of filing of this Complaint.

          178.    Upon information and belief, Defendant has and continues to directly infringe at

   least claims 1, 2, 3, 7, 8, 9, and/or 10 of the ’503 patent by making, using, selling, importing,

   offering for sale, providing, practicing, and causing the Accused Instrumentality that infringe the

   patented methods.

          179.    Upon information and belief, these Accused Instrumentality are used, marketed,

   provided to, and/or used by or for the Defendant’s partners, clients, customers/subscribers and end

   users across the country and in this District.


                                               Page 31 of 34
Case 1:20-cv-20813-RNS Document 34 Entered on FLSD Docket 03/25/2020 Page 32 of 34



            180.    Upon information and belief, Defendant has induced and continues to induce others

   to infringe at least claims 1, 2, 3, 7, 8, 9, and/or 10 of the ’503 patent under 35 U.S.C. § 271(b) by,

   among other things, and with specific intent or willful blindness, actively aiding and abetting

   others    to    infringe,   including,   but    not   limited   to   Defendant’s   partners,   clients,

   customers/subscribers, and end users, whose use of the Accused Instrumentality constitutes direct

   infringement of at least one claim of the ’503 patent.

            181.    In particular, the Defendant’s actions that aid and abet others such as its partners,

   customers/subscribers, clients, and end users to infringe include advertising and distributing the

   Accused Instrumentality and providing instruction materials, training, and services regarding the

   Accused Instrumentality.

            182.    Any party, including Defendant’s partners, clients, customers/subscribers, and end

   users, using the Accused Instrumentalities necessarily infringes the ʼ503 patent because the

   invention of the ʼ503 patent is required to comply with the relevant cellular standard. Defendant

   advertises its Accused Instrumentalities as compliant with the relevant the cellular standard, which

   induces others to infringe the ʼ503 patent. Defendant has knowingly induced infringement since

   at least the filing of this complaint, when Defendant was first made aware of the ʼ503 patent.

            183.    Upon information and belief, the Defendant is liable as a contributory infringer of

   the ’503 patent under 35 U.S.C. § 271(c) by offering to sell, selling and importing into the United

   States the Accused Instrumentality that infringe the patented methods, to be especially made or

   adapted for use in an infringement of the ’503 patent. Each of the Accused Instrumentality is a

   material component for use in practicing the ’503 patent and is specifically made and are not a

   staple article of commerce suitable for substantial non-infringing use. In particular, each Accused




                                                  Page 32 of 34
Case 1:20-cv-20813-RNS Document 34 Entered on FLSD Docket 03/25/2020 Page 33 of 34



   Instrumentality is advertised to be compliant with the relevant standard and primarily used in

   compliance with that standard.

           184.    Plaintiffs have been harmed by Defendant’s infringing activities.

                                             JURY DEMAND

           Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiffs demand a trial by

   jury on all issues triable as such.

                                         PRAYER FOR RELIEF

           WHEREFORE, Plaintiffs demand judgment for itself and against Defendant as follows:

           A.      An adjudication that Defendant have infringed the ’561, ’698, ’196, ’803,’443,

   ’868, ’375, ’374, ’955, ’756, ’933, and ’503 patents;

           B.      An award of damages to be paid by Defendant adequate to compensate Plaintiffs

   for Defendant’s past infringement of the ’561, ’698, ’196, ’803, ’443, ’868, ’375, ’374, ’955, ’756,

   ’933, and ’503 patents, and any continuing or future infringement through the date such judgment

   is entered, including interest, costs, expenses and an accounting of all infringing acts including,

   but not limited to, those acts not presented at trial;

           C.      A declaration that this case is exceptional under 35 U.S.C. § 285, and an award of

   Plaintiffs’ reasonable attorneys’ fees; and

           D.      An award to Plaintiffs of such further relief at law or in equity as the Court deems

   just and proper.




                                                 Page 33 of 34
Case 1:20-cv-20813-RNS Document 34 Entered on FLSD Docket 03/25/2020 Page 34 of 34



   Dated this 25h day of March 2020.

                                         Respectfully submitted,

                                         By: /s/Jorge Espinosa
                                               Jorge Espinosa, Esq.
                                               Florida Bar No: 779032
                                               jespinosa@etlaw.com
                                               Francesca Russo, Esq.
                                               frusso@etlaw.com
                                               Robert R. Jimenez, Esq.
                                               rjimenez@etlaw.com
                                               GRAY | ROBINSON, P.A.
                                               333 S.E. 2nd Ave., Suite 300
                                               Miami, FL 33131
                                               Tel: 305-416-6880
                                               Fax: 305-416-6887

                                                 Attorneys for Plaintiffs




                                       Page 34 of 34
